COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOSE ACOSTA,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00232-CR

Appeal from the

41st Judicial District Court

of El Paso County, Texas 

(TC# 20080D06230) 


MEMORANDUM  OPINION

	Jose Acosta appeals his conviction for the offense of domestic assault causing bodily
injury.  Finding that Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate
Procedure, we dismiss the appeal.
	Rule 25.2(a)(2) governs the defendant's right to appeal in a criminal case.  The rule
requires that the trial court enter a certification of the defendant's right to appeal in every case in
which it enters a judgment of guilt, or other appealable order.  Tex.R.App.P. 25.2.  Likewise,
Rule 25.2(d) requires that the trial court certify whether the defendant has a right of appeal under
Rule 25.2(a)(2).  An appellate court is required to dismiss an appeal if a certification showing the
defendant's right of appeal is not made part of the record.  Tex.R.App.P. 25.2(d).
	Appellant timely filed a notice of appeal, but the notice did not include the trial court's
certification of Appellant's right to appeal as required.  The clerk of this Court notified Appellant
by letter dated August 11, 2009, of this Court's intent to dismiss the appeal without further notice
unless Appellant remedied the defect by filing the required certification within thirty days of the
date of the notice.  Appellant has not responded to the clerk's notice, and has not complied with
our request.  Accordingly, the appeal is dismissed.


November 12, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)